Appeal from judgment of the Supreme Court, Broome county, entered on the report of an official referee. The judgment directs the two defendant banks to pay to plaintiff one-half of each of two deposits standing in the respective banks in the name of the defendant Martha Lysecki. Plaintiff and defendant Martha are husband and wife. Plaintiff showed that the moneys m these two bank accounts were the savings from his own wages over a long period of years and that there was an agreement between them when these moneys were deposited that they should belong to both of them, each owning a one-half interest in them. Defendant served an amended answer containing a counterclaim which answer was returned. Judgment modified by striking therefrom the portion which dismisses the counterclaims, and as so modified affirmed, with costs. Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ., concur.